Dismissed and Memorandum Opinion filed March 27, 2008







Dismissed
and Memorandum Opinion filed March 27, 2008.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00659-CV
____________
 
ORALIA ACOSTA, Appellant
 
V.
 
NOVA INFORMATION SYSTEMS, TEXAS WORKFORCE COMMISSION,
and C.A. VAN NICE SPECIAL HEARINGS, Appellees
 

 
On Appeal from the
County Court at Law No. 1
Galveston County,
Texas
Trial Court Cause
No. 55933
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed June 27, 2007.  On March 12, 2008, appellant
filed a letter, which we construe to be a motion to dismiss the appeal.[1] 
See Tex. R. App. P. 42.1. 
The motion is granted.
Accordingly,
the appeal is ordered dismissed.




 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed March
27, 2008.
Panel consists of Justices Yates, Guzman, and Brown. 




[1]  In her letter, appellant states that she has decided
not to file an opening brief and not to proceed with her case.